DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method of transmission of data related to a blockchain transaction between two offline computing devices, which may be accomplished via the use of machine-readable code. More specifically, the present claims involve storing, in a memory of a computing device, at least a first private key and a currency amount; receiving, by a receiving device of the computing device, at least a first destination address associated with a blockchain network and a transaction amount; generating, by a generation module of the computing device, a second private key using a key generation algorithm; generating, by the generation module of the computing device, a second destination address associated with the blockchain network using the second private key; generating, by the generation module of the computing device, a blockchain transaction including at least the first destination address, the transaction amount, the second destination address, and a remainder amount based on at least the currency amount and the transaction amount; signing, by a signing module of the computing device, the generated blockchain transaction using the first private key; executing, by a querying module of the computing device, a query on the memory to replace the first private key with the second private key, wherein replacement of the first private key includes deletion of the first private key from the computing device; and electronically transmitting, by a transmitting device of the computing device, the generated blockchain transaction.
The closest prior art of US 20150371224 A1 (“Lingappa”) discloses storing a first private key and a currency amount, receiving a transaction with a first destination address and a 
However, the combination of the prior art neither singly nor in combination does not discloses replacing the first private key with the second private key and deleting the first private key in view of the specific combinations of the recited steps and functions in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                           
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685